197 P.3d 59 (2008)
224 Or. App. 171
Marcus Lavon JACKSON, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
A124608.
Court of Appeals of Oregon.
Submitted October 30, 2008.
Decided November 26, 2008.
Peter Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Kristin Carveth, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for petitioner.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erin C. Lagesen, Assistant Attorney General, filed the brief for respondent.
Before ROSENBLUM, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
Petitioner seeks judicial review of an order of the Board of Parole and Post-Prison Supervision denying his request to reopen his case and to reconsider an order revoking his parole. We lack jurisdiction to review the order denying petitioner's request. ORS 144.335(1) limits judicial review to final orders of the board. As the Supreme Court explained in Mastriano v. Board of Parole, 342 Or. 684, 686, 159 P.3d 1151 (2007), "a board order denying reopening and reconsideration of an earlier final order is not itself a final order for purposes of judicial review pursuant to ORS 144.335(1)." It follows that we lack jurisdiction to review the order before us.
Petition for judicial review dismissed.